Order filed May 5, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00728-CV
                                   ____________

                      CHARLES A. WATSON, Appellant

                                         V.

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                          Appellees

                                        and

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                         Appellants

                                         V.

                       CHARLES A. WATSON, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-28746-C

                                     ORDER

      Appellant, Charles A. Watson, has filed a third unopposed motion to extend
time to file his brief because appellant contends the parties anticipate settlement
negotiations will render this appeal moot. The motion is GRANTED. In
accordance with our order of April 5, 2022, setting a briefing schedule:
         • Watson’s brief as appellant is due May 25, 2022;
         • Lance Bremer and Alvarez, Stauffer, Bremmer, PLLC’s,
           (“Attorneys”) brief as appellees and Attorneys’ brief as
           appellants is due June 24, 2022;
         • Watson’s reply brief as appellant, if any, and Watson’s brief as
           appellee is due July 14, 2022; and
         • Attorneys’ reply brief as appellants, if any, is due August 3,
           2022.


                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.